DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application is in condition for allowance except for the presence of claims 11-15 directed to an invention non-elected without traverse.  Accordingly, claims 11-15 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
	Cancel claims 11-15

Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted on 2/8/22 have been fully and carefully considered and are found persuasive.
The claim rejections under 35 USC 112(d) are withdrawn in light of applicant’s amendments and arguments on 2/8/22.
The claim rejections under 35 USC 102(a)(1) and 35 USC 103 are withdrawn in light of applicant’s amending subject matter, previously indicated as allowable, into the independent claims.
Holmes (US 4,462,814) and Iyer (US 2015/0322350) are regarded as the closest relevant prior art. Holmes teaches A first stream comprising C2 to C5 alkanes (Holmes, col. 4, table 1) is fed to a first separation zone (distillation column 34) in the presence of a hydrocarbon solvent (a portion of the bottoms is returned to column 34 through line 80). (Holmes, col. 4, ln. 50-65, col. 5, ln. 18-25); the first stream is separated into a recycle stream containing CO2 and methane through line 40. (Id. at col. 4, ln. 54-59, Table 1, Fig. 1).  The second stream comprises C2 to C5 alkanes. (Id. at col. 4, ln. 63-64); the second stream is introduced into a second separation zone (distillation column 52). (Id. at col. 4, ln. 64-65); the second stream is separated into a stream that contains C2 alkanes (Id. at col. 4, ln. 67-col. 5, ln. 68); the fourth streams (bottoms) comprises C3 to C5 alkanes. (Id. at col. 5, ln. 7-17, col. 4, Table 1).  Ilyer teaches a method for use of a natural gas stream which comprises methane which is purged and sent to a reaction zone to create H2 for used in Fischer-Tropsch. As applicant previously persuasively argues that one of ordinary skill in the art would not be motivated to combine Holmes with Iyer because the CO2 product stream of Holmes comprises 1.8mol% methane, and the feed recycle stream of Iyer comprises 65 to 90 mol % methane (see arguments on 8/24/21 page 6, last three paragraph through page 7, 2nd paragraph). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772